Citation Nr: 0430437	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  94-47 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating for 
postoperative residuals of vagotomy with pyloroplasty and 
gastroesophageal reflux, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for gastrointestinal 
disability, to include pancreatic dysfunction, secondary to 
service-connected residuals of postoperative vagotomy with 
pyloroplasty and gastroesophageal reflux.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law




ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

A March 1994 rating decision, in part, granted a 30 percent 
disability rating for the service-connected postoperative 
duodenal ulcer disorder and recharacterized the disability as 
postoperative residuals of vagotomy with pyloroplasty and 
gastroesophageal reflux.  After remanding the claim for 
further development in 1996 and 1999, the Board denied an 
increased rating in a September 2000 decision.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a January 2, 2002, Order, 
the Court vacated the Board's September 2000 decision in 
accordance with a Joint Motion for Remand, and this issue was 
returned to the Board for further development and 
adjudication.  The Board then remanded this claim in August 
2003 for due process reasons, and the case returned to the 
Board in August 2004 for disposition.

An April 1995 rating decision denied a claim for service 
connection for a pancreas disorder (dumping problems), 
claimed by the veteran under the provisions of 38 U.S.C.A. 
§ 1151, as due to the vagotomy with pyloroplasty performed by 
VA.  In a November 1996 remand, the Board recharacterized the 
issue as a claim for secondary service connection, noting 
that the regulations pertaining to secondary service 
connection contemplate the possibility that the claimed 
condition is due to or the result of a service-connected 
disorder, including due to hospital care or treatment.  The 
Board notes in a November 1998 brief to the Board, the 
veteran's attorney agreed with the Board's recharacterization 
of this issue as a claim for secondary service connection.  
In a February 1999 decision, the Board denied the claim.  The 
veteran appealed that decision to the Court, and, in an 
October 24, 2001, Memorandum Decision, the Court vacated the 
Board's February 1999 decision on this particular claim.  The 
issue was returned to the Board for further development and 
adjudication, and the Board then remanded this claim in 
August 2003 for due process reasons.  

An April 1997 rating decision denied a claim for TDIU.  After 
remanding the claim for further development in 1999, the 
Board denied TDIU in September 2000.  As noted above, the 
Court vacated that decision in a January 2, 2002, Order.  The 
Board also remanded this claim in August 2003 for due process 
reasons.


FINDINGS OF FACT

1.  The veteran's postoperative residuals of vagotomy with 
pyloroplasty and gastroesophageal reflux consist of 
complaints of abdominal pain and heartburn, occasional nausea 
and vomiting, diarrhea or loose stools, and anemia.

2.  There are currently no signs of active ulcer disease, nor 
is there evidence of weight loss.

3.  There is no competent evidence showing that a possible 
relationship exists between the veteran's service-connected 
residuals of vagotomy with pyloroplasty and gastroesophageal 
reflux and any pancreas disorder. 

4.  The veteran's service-connected disabilities consist of 
his residuals of vagotomy with pyloroplasty and 
gastroesophageal reflux, evaluated as 30 percent disabling; 
tinnitus, evaluated as 10 percent disabling; and hearing 
loss, evaluated as 10 percent disabling.  These evaluations 
do not meet the schedular requirements for assignment of a 
total disability rating based on individual unemployability.

5.  The veteran has a high school education, and he reports 
he last worked in the late 1970s. 


6.  The evidence does not show that the veteran's service-
connected conditions are of such severity as to preclude 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for postoperative residuals of vagotomy with 
pyloroplasty and gastroesophageal reflux are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.112, 4.113, and 4.114, Diagnostic Codes 7305, 
7308, 7348 (2004).

2.  The veteran does not have a chronic pancreas disorder as 
a result of his service-connected postoperative residuals of 
vagotomy with pyloroplasty and gastroesophageal reflux.  
38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).

3.  The criteria for assignment of a total disability rating 
based on individual unemployability are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
C.F.R. §§ 3.340 and 4.16(a) and (b) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
though 2004; reports of VA examinations conducted between 
1993 and 2003; private medical records from Donald Cohen, 
M.D., and Don Bradke, M.D., at the Central Oklahoma Medical 
Group, and from Michael Winters, M.D.; the veteran's 
contentions; and statements from the veteran's ex-wife.  For 
the purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the 
Board also reviewed medical evidence developed in connection 
with prior claims, such as service medical records, VA 
examinations conducted in 1968 and 1969, and VA records for 
hospitalization and treatment between 1968 and 1971.  The 
Board has also reviewed documents developed throughout this 
appeal, such as briefs from the veteran's attorney to the 
Board, the RO, and the Court.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on each claim.

Initially, the Board acknowledges that the veteran is 
competent to give evidence about what he has experienced; for 
example, he is competent to report that he experiences 
symptoms such as abdominal pain, nausea, etc.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
its decision the Board has accepted as true the veteran's 
statements - to the extent they are competent - but greater 
weight is given to the medical evidence of record.

The Board notes the veteran's former spouse also submitted 
several statements throughout the course of this appeal as to 
the symptoms the veteran has experienced and the disabling 
effects of those symptoms.  She states that she is a 
registered nurse and that she worked at a VA emergency room 
for many years.  To the extent her statements concerns 
symptoms readily observable - such as the veteran vomiting 
after meals - her statements are certainly competent and 
probative evidence.  However, there is no showing that she 
has been involved in the veteran's treatment or that she has 
specialized experience in treating gastrointestinal 
disorders.  Therefore, the medical evidence from 
gastrointestinal specialists that have treated or examined 
the veteran is of more evidentiary weight.  

Increased rating

To briefly summarize the history of the veteran's service-
connected disorder, he was treated during service for 
duodenal ulcer.  In December 1968, he underwent vagotomy and 
pyloroplasty.  He was again hospitalized in October 1971 for 
complaints of indigestion, nausea, and vomiting.  GI series 
showed marked deformity of the duodenal bulb, most likely 
secondary to the prior surgery.  The veteran was rated as 10 
percent disabled for this condition.  He filed a claim for an 
increase in 1993.  A 30 percent rating was granted in a March 
1994 rating decision.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's ulcer disorder is now evaluated under 
Diagnostic Code 7348 for residuals of vagotomy with 
pyloroplasty or gastroenterostomy.  The current 30 percent 
rating requires symptoms and confirmed diagnosis of alkaline 
gastritis or of confirmed persisting diarrhea.  The next 
higher rating of 40 percent, which is the maximum rating 
under Diagnostic Code 7348, requires demonstrably 
confirmative post-operative complications of stricture or 
continuing gastric retention.

The Board has reviewed all the private and VA medical 
evidence, including the VA examination reports, and there is 
no evidence of stricture or continuing gastric retention.  No 
medical professional has ever noted the veteran experiences 
gastric retention, and recent endoscopies have not shown 
stricture.  Therefore, the preponderance of the evidence is 
against assigning a 40 percent rating under Diagnostic Code 
7348.

The Board will consider all other potentially applicable 
diagnostic codes.  The veteran's service-connected disability 
was initially evaluated under Diagnostic Code 7305 for 
duodenal ulcer.  A 40 percent disability rating is warranted 
for a moderately severe ulcer condition with less than severe 
symptoms, but with impairment of health manifested by anemia 
and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times per year.  A 60 percent disability rating is warranted 
for a severe ulcer condition with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  See 38 C.F.R. § 4.114, Diagnostic Code 7305.

The medical evidence does not show that the veteran currently 
has active ulcer disease.  The criteria for a 40 percent 
disability rating under Diagnostic Code 7305 are impairment 
of health manifested by anemia and weight loss.  The use of 
the word "and" in the rating criteria indicates that the 
veteran must meet both criteria in order to receive a 40 
percent disability rating.  Cf. Drosky v. Brown, 10 Vet. App. 
251, 255 (1997).  The veteran does have anemia, but he does 
not have anemia and weight loss, as required for a higher 
rating.  Minor weight loss is defined as losing 10-20 percent 
of the baseline weight (average weight for two-year period 
preceding the disease), and substantial weight loss is a loss 
of more than 20 percent of the baseline weight.  38 C.F.R. 
§ 4.112.  For historical purposes, the veteran's weight was 
216 pounds upon VA examination in 1993, 215 pounds upon VA 
examination in 1995, ranged from 214-218 pounds in 1997 as 
shown by Dr. Cohen's treatment records, 191 pounds upon 
examination by QTC in 2002, 219 pounds upon VA examination in 
2003, and is currently around 220 pounds as shown by 2004 VA 
outpatient treatment records.  The veteran's weight has 
occasionally dropped slightly below 200 pounds, but has, for 
the most part, been consistently between 215-220 pounds for 
the last decade.  In other words, his weight has remained in 
the same approximate range for quite some time and is within 
normal for this veteran.  There are numerous references in 
the medical records that he is obese, which clearly indicates 
adequate nutritional intake.

Furthermore, the medical evidence shows that at times when he 
has experienced some weight loss (for example, during 
hospitalization in 2002, he lost several pounds per day), it 
was the result of loss of excess fluid.  The veteran has 
several other serious medical conditions and has been 
prescribed diuretics to control fluid retention.  He has been 
advised to weigh himself daily and adjust his medications to 
control weight gain/fluid retention.  There is no indication 
in the medical evidence that this fluid retention is due to 
his service-connected disability.

It could be argued that the veteran has some impairment of 
health.  Although the preponderance of the medical evidence 
(especially the most recent records) note that he is well 
nourished, with a good appetite and stable weight, there are 
other records, primarily from hospitalization in 2002, that 
note his nutrition was compromised.  Apparently the veteran 
had excess fluid intake (soups and sodas) because of problems 
with his dentures.  There is no indication, however, that any 
impaired nutrition was a result of his gastrointestinal 
problems.  In fact, he was placed on a high protein diet that 
included fruits and vegetables, and there are no indications 
his diet was limited in any way by inability to tolerate or 
process certain foods because of any gastrointestinal 
problems.  Also, once the veteran recovered from the problems 
he was having in 2002, his nutrition was apparently 
considered more than adequate by his treating physicians 
since the subsequent VA outpatient records show that he was 
placed on a low calorie diet and advised to lose weight.  

There are some notations in these medical records that the 
veteran complained of nausea with eating and sometimes had no 
appetite.  Even if the Board considers this nausea and 
decreased appetite to be the result of his service-connected 
stomach surgeries, the criteria for a higher rating require 
impairment of health manifested by anemia and weight loss.  
As discussed above, the veteran does not have weight loss. 

The veteran also does not have currently have melena or 
hematemesis.  Although he reports experiencing these symptoms 
at times in the past (see, e.g., December 2002 VA treatment 
note indicating bout of small amount of hemetemesis 2-3 
months earlier), he does not have them currently.  Based on 
no findings of active ulcer disease and no weight loss, the 
preponderance of the evidence is against assigning a higher 
rating under Diagnostic Code 7305.

The medical evidence does show that the veteran has post-
gastrectomy syndrome.  This condition, rated under Diagnostic 
Code 7308, provides a 40 percent disability rating for a 
moderate disability with less frequent episodes of epigastric 
disorders with characteristic mild circulatory symptoms after 
meals but with diarrhea and weight loss.  A 60 percent rating 
requires a severe disability associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  There is no medical evidence indicating the veteran 
experiences hypoglycemic symptoms.  Both the 40 and the 60 
percent rating require certain symptoms be present and weight 
loss.  As discussed above, the veteran does not have weight 
loss as a result of his service-connected disability, so the 
preponderance of the evidence is against granting a higher 
rating under Diagnostic Code 7308.

The veteran's complaints are gastric pain, heartburn, 
indigestion, reflux, and diarrhea.  He at times complains of 
nausea and vomiting, but reports it as "occasional" or "on 
and off."  His medical records show that he has been on 
various medications, some more successful in controlling his 
symptoms than others.  There is some indication that 
increases in diarrhea are likely due to medications.  See, 
e.g., April 2002 VA treatment note.  He has denied 
gastrointestinal bleeding on numerous occasions.  The most 
recent medical evidence indicates that his weight is stable, 
and his appetite is good.  He has atrophic chronic gastritis 
by 2000 biopsy and bile reflux gastritis according to Dr. 
Cohen.  The most recent endoscopy in 2003 showed portal 
hypertensive gastropathy, nodular mucosa in the gastric body, 
and gastric mucosal atrophy.  The Board concludes the 
veteran's symptoms are consistent with the currently assigned 
30 percent rating.

The veteran's attorney argues that the veteran should be 
assigned separate ratings under Diagnostic Codes 7305, 7308, 
and 7348.  The Board disagrees.  The regulations are clear on 
this point.  Although the veteran has coexisting 
gastrointestinal disorders, they present similar symptoms and 
are assigned a single disability rating.  38 C.F.R. § 4.113.  
Ratings under the diagnostic codes pertinent to the veteran's 
service-connected disability, as enumerated above, will not 
be combined with each other, and a single evaluation is 
assigned under the diagnostic code reflecting the predominant 
disability picture.  38 C.F.R. § 4.114.  This is exactly what 
has been done in the veteran's case. 

In this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the level of the 
veteran's disability from his ulcer disease.  There is not an 
approximate balance of evidence.  There is evidence not 
favorable to the claim that is of more probative value than 
the favorable evidence, and it is not error for the Board to 
favor certain evidence.  The weight to be accorded the 
medical evidence must be determined by the quality of it and 
not by quantity.  For the reasons stated, the Board concludes 
the objective findings and documented complaints shown in the 
medical evidence dated from 1993-2004 more nearly approximate 
the criteria for the currently assigned 30 percent rating.  
Accordingly, the preponderance of the evidence is against 
assignment of a higher rating.

The Board has considered whether a higher evaluation can be 
granted under other potentially applicable diagnostic codes.  
The other diagnostic codes for gastrointestinal diseases are 
not applicable to the veteran's disorder since they regard 
other conditions for which he is not service-connected.  For 
example, the more recent medical evidence shows diagnoses of 
upper and lower gastrointestinal conditions such as bowel 
infections and liver disease.  None of these conditions, 
however, has been related to the veteran's ulcer disease or 
surgery therefore, and, to the extent the symptomatology of 
these conditions differs from the service-connected disorder, 
such symptoms cannot be used to justify an increased rating.

Secondary service connection

The veteran claims that he has pancreas dysfunction as a 
result of the surgery performed in 1968 for his ulcer 
disease.  A CT scan of the abdomen in March 2001 showed 
chronic pancreatitis.  Recent testing upon VA examination in 
2003 showed no evidence of pancreatic insufficiency. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  In Allen, the United States Court of Appeals for 
Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

However, there is no medical evidence in this case showing a 
plausible connection or relationship between the service-
connected ulcer disorder or surgery therefore and 
pancreatitis.  There are no medical opinions of record 
indicating such a relationship possibly exists, and the 
veteran has never reported that a medical professional has 
concluded such.  There is an April 1995 VA opinion that the 
evidence did not demonstrate any pancreas problems from the 
1968 surgery.  The veteran's contentions that the pancreas 
condition is the result of his service-connected ulcer 
condition or the vagotomy with pyloroplasty performed in 1968 
are not probative evidence as to causation, since he does not 
possess the requisite education, training, or experience to 
offer a medical opinion.  In sum, the only evidence in 
support of the veteran's claims is his allegations that his 
service-connected condition has caused a pancreas condition.  
There is no benefit of the doubt that can be resolved in his 
favor as the evidence is not in equipoise.


TDIU

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more. 38 C.F.R. § 4.16(a).  

The Court has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither appellant's non-service-connected 
disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) 
(1992); Hersey v. Derwinski, 2 Vet. App. 
91, 94 (1992).  The Board's task was to 
determine whether there are circumstances 
in this case apart from the non-service-
connected conditions and advancing age 
which would justify a total disability 
rating based on unemployability.  In 
other words, the BVA must determine if 
there are circumstances, apart from non-
service-connected disabilities, that 
place this veteran in a different 
position than other veterans with an 80 
[percent] combined disability rating.  
See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

The veteran has a high school education.  On his formal TDIU 
claim, he reported that he last stopped working in the late 
1970s.  His primary work experience at that time was in 
sales.  Evidence suggests, however, that the veteran has held 
other employment since then.  For example, a June 1981 VA 
record indicates that the veteran was a professional singer, 
and a February 2002 VA hospitalization record indicates that 
he continued to work part-time.  At the December 1993 VA 
examination, the veteran indicated he was employed as a 
musician and worked 5-7 nights per week.  Despite this, he 
has apparently reported no income because statements from the 
Social Security Administration in March 1997 and March 2002 
show no income for this purpose since 1976. 

The veteran maintains that he is unable to work due to his 
gastrointestinal condition.  He is service-connected for 
residuals of vagotomy with pyloroplasty and gastroesophageal 
reflux, evaluated as 30 percent disabling.  He is also 
service-connected for tinnitus, evaluated as 10 percent 
disabling, and hearing loss, evaluated as 10 percent 
disabling; however, he has made no allegations that these 
conditions interfere with his employability.  

The veteran does not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a).  
However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b).  The rating board did not refer this case for 
extra-schedular consideration.

The Board concludes the veteran is not unemployable due to 
his service-connected disability.  The VA examiner concluded 
in 2003 that the veteran's gastrointestinal disability does 
not prevent him from working.  The veteran's attorney points 
to a 1995 statement from Dr. Cohen as indicating that the 
veteran is disabled due to his service-connected disability.  
Dr. Cohen did note the veteran's symptoms of reflux disease 
which "may, in fact, be extremely disabling to him, and may 
make it very difficult for him to maintain employment."  A 
medical opinion expressed in terms of "may" also implies 
"may or may not," and, where it is the only evidence 
supporting the claim, far too speculative to place the 
evidence in equipoise and grant the claim.  Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  There is also a June 2001 VA 
treatment note indicating the veteran is disabled to work or 
be gainfully employed "[i]n view of all his medical 
problems."  That treatment note does not even mention the 
residuals of the veteran's service-connected surgery, but 
discusses the veteran's coronary artery disease, myocardial 
infarction, hepatitis C, liver cirrhosis, ventricular 
tachycardia, syncopal spells, and aneurysm.  Since the 
physician did not mention the gastrointestinal disability for 
which the veteran is service-connected and clearly opined as 
to disability based on all the veteran's medical problems 
(for which he is not service-connected), the opinion is not a 
persuasive basis upon which to grant a TDIU rating.

The current 30 percent rating for the residuals of the 
vagotomy with pyloroplasty contemplates average impairment in 
earning ability as a result of this condition, and there is 
no evidence of anything out of the ordinary, or not average, 
in the veteran's situation.  It is clear from the record that 
the veteran is significantly limited in his physical 
abilities.  The veteran's service-connected condition clearly 
affects his abilities to some degree, but there is no 
evidence that he is unable to perform light or medium duty 
work, or some other type of substantially gainful employment 
as a result of this condition.  Importantly, the opinion of 
the VA examiner in 2003 indicates that the veteran's 
gastrointestinal disorder, by itself, does not render him 
unable to obtain and maintain substantially gainful 
employment.  There are no persuasive medical opinions to the 
contrary.  

The objective evidence as to the severity of the veteran's 
service-connected conditions does not show that it would 
prevent him from performing all physical tasks.  Even if the 
veteran is unable to engage in prolonged physical activity as 
a result of his service-connected conditions, especially his 
gastrointestinal disability, there is no evidence showing 
that he is unable to be gainfully employed in sedentary 
positions.  In this case, the preponderance of the evidence 
is against finding that the veteran's service-connected 
disability alone makes him unemployable.  There is no medical 
evidence showing that the veteran's service-connected 
gastrointestinal condition is of such severity as to preclude 
gainful employment.  In Van Hoose, the Court noted, 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the veteran's service-connected 
disorder.  No medical professional has ever indicated that 
any of the veteran's service-connected disorders has rendered 
him unemployable.  In fact, as discussed above, the medical 
opinion of record is to the contrary. 

The veteran's attorney argues the Board should develop 
evidence as to whether any of the veteran's employment is 
substantially gainful.  The Board disagrees.  Even if 
evidence is developed to show that the veteran does not have 
substantially gainful employment, there still must be some 
indication that the interference with employment - whether it 
is total inability to obtain or retain a job or inability to 
maintain a full-time position - is a result of service-
connected disability.  In this case, regardless of whether 
the veteran continued to work on a part-time basis and for 
how long he did so, the fact is that there is no persuasive 
medical evidence that the service-connected disabilities, 
particularly the gastrointestinal disorder, affect his 
ability to obtain or maintain employment.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluation, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disorders, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted. 

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via September 2002 and March 
2004 letters.  The 2002 letter was sent by the Board.  
Subsequent caselaw held that the Board could not, in the 
first instance, provide VCAA notice to a claimant.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Any due process concerns in 
this case were met when the RO subsequently provided VCAA 
notice in 2004.  The 2002 letter to the veteran is still 
evidence, however, that he was provided actual notice of the 
information required by Section 5103(a) in this case.

The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2002 and 2004 letters, in their totality, advised the 
veteran what information and evidence was needed to 
substantiate these claims.  Both letters told him the 
elements needed to substantiate his particular claims.  The 
letters also advised him what information and evidence must 
be submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  The letters specifically told him 
to submit any evidence in his possession that pertains to the 
claims.  He was also specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  Finally the letters advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the various 
Supplemental Statements of the Case (SSOCs) also notified the 
veteran of the information and evidence needed to 
substantiate the claims.  The Board notes there was also a 
letter sent to the veteran in February 2003 that requested 
treatment information.

The Board also notes that the veteran was advised throughout 
the claims process, long before enactment of the VCAA, of the 
information and evidence needed to substantiate his claims.  
A December 1996 letter asked for information as to health 
care providers who had treated the veteran for his 
gastrointestinal and pancreas problems and advised him of the 
need to submit medical evidence showing a relationship 
between the claimed pancreas problems and the service-
connected condition.  A March 1999 letter requested certain 
information from the veteran (i.e., information as to receipt 
of Social Security disability benefits) and asked him to 
complete forms authorizing VA to request private treatment 
records.  Letters in April 2000 advised the veteran his VA 
records had been requested and asked him to complete forms 
authorizing VA to request private treatment records. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the express VCAA notice provided to the veteran in 
2002 and 2004 was not given prior to the first AOJ 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The March 2004 SSOC contained VA's 
regulation implementing the VCAA (38 C.F.R. § 3.159).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  He was given ample time to respond to each 
letter.  The Board notes that the veteran's attorney 
responded in August 2004 that he had no additional evidence 
to submit.  For these reasons, to decide the appeal would not 
be prejudicial error to the claimant. 

The Board notes that the veteran's attorney argues the March 
2004 SSOC was the first unfavorable decision on these claims 
and that the VCAA notice was therefore inadequate because it 
did not precede this SSOC.  The Board disagrees.  The first 
adjudications of these claims were in 1994, 1995, and 1997 
rating decisions - long before the VCAA was enacted.  It was 
a legal impossibility, therefore, to provide VCAA notice 
before the initial adjudication.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
The Board does a de novo review of the evidence and is not 
bound by the RO's prior conclusions in this matter.  As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-initial adjudication notice 
constitutes harmless error, especially since a RO 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, each of the four 
content requirements of a VCAA notice has been fully 
satisfied.  

With respect to the VA's duty to assist, the RO obtained the 
VA evidence identified by the veteran.  VA outpatient records 
are in the file for treatment from 1968 to 1971 and from 1981 
to 2004.  The veteran submitted some private treatment 
records, and other records were obtained from Dr. Cohen and 
Dr. Bradke.  Records from Dr. Winters were part of the 
veteran's VA medical file.  The RO also requested records 
from Dr. Mark Dehl, but a reply was received that no records 
were found.  The veteran has stated, through his attorney, 
that he is not receiving disability benefits from the Social 
Security Administration.  The Board is not aware of a basis 
for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  

On the claims for an increased rating and TDIU, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2004).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran appropriate VA examinations in 
1993, 1995, 2002, and 2003.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's gastrointestinal disorder since he 
was last examined.  The veteran has not reported receiving 
any recent treatment (other than at VA, which records were 
obtained), and there are no records suggesting an increase in 
disability has occurred as compared to the prior VA 
examination findings.  The Board concludes there is 
sufficient evidence to rate the service-connected condition 
fairly.  The Board also notes that a medical opinion was 
solicited from the 2003 examiner as to the veteran's capacity 
for employment. 

As for the claim for service connection for a pancreas 
condition, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.

The veteran was provided VA examination in connection with 
the pancreas claim in 2003.  That examiner concluded there is 
no evidence of pancreatic insufficiency.  Further examination 
is not needed because there is no persuasive evidence that 
the claimed pancreas condition may be associated with the 
veteran's service-connected ulcer disorder or surgery 
therefore.  This is discussed in more detail above.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


ORDER

Entitlement to a disability rating greater than 30 percent 
for postoperative residuals of vagotomy with pyloroplasty and 
gastroesophageal reflux is denied.

Entitlement to service connection for gastrointestinal 
disability, to include pancreatic dysfunction, secondary to 
service-connected residuals of postoperative vagotomy with 
pyloroplasty and gastroesophageal reflux, is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
denied.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



